Exhibit 10.5


STOCK PERFORMANCE PLAN


I.     PURPOSES
The purposes of this Stock Performance Plan (the "Plan") are: (a) to provide
greater incentive for employees who are or will be primarily responsible for the
growth and success of the business to exert their best efforts on behalf of E.
I. du Pont de Nemours and Company ("the Company"); and (b) to further the
identity of interests of such employees with those of the Company's stockholders
generally by encouraging them to acquire stock ownership in the Company.
II.     FORM OF GRANTS
1
Grants under this Plan may be made in the form of stock options, stock options
accompanied by stock appreciation rights, restricted shares or units
("restricted stock") or a combination of any of these forms and may be made in
replacement of or as alternatives to salary or grants under any other plan or
program of a plan company.
 
 
2
Stock options to purchase shares of the Company's common stock granted under
this Plan may be either incentive, performance or other stock options qualified
under the Internal Revenue Code as in effect from time to time ("qualified stock
options") or stock options that are not qualified under the Internal Revenue
Code ("nonqualified stock options"), or a combination of qualified and
nonqualified stock options.
 
 
3
Stock appreciation rights may be granted by the Company under this Plan upon
such terms and conditions as the Compensation Committee may determine. Such
rights may be granted only when they accompany the concurrent grant of stock
options. Each stock appreciation right shall give the grantee the right to
receive a payment equal to the excess of the fair market value of a share of the
Company's common stock on the date when such right is exercised over the option
price provided for in the accompanying stock option. Such rights may be
exercised only if the grantee exercises the accompanying stock option by
purchasing one share of the Company's common stock for each stock appreciation
right exercised. The number of shares subject to exercise under an accompanying
stock option shall be automatically reduced by one share for each stock
appreciation right exercised.
 
 
4
Restricted stock granted under this Plan shall be subject to restriction, such
as forfeiture and a minimum vesting period. A grantee of restricted shares shall
generally have all incidents of ownership in the restricted shares, including
the right to dividends and to vote (unless otherwise restricted). Restricted
shares may be evidenced by book-entry registration, a stock certificate
registered in the grantee's name but held in the Company's custody or issuance
of an appropriate legended stock certificate, as determined by the Compensation
Committee.













--------------------------------------------------------------------------------


III.     LIMITATIONS ON GRANTS
1
The aggregate number of shares of the Company's stock which may be made subject
to stock options granted under this Plan shall not exceed 72,000,000, or 5% of
such number for any optionee, during any five consecutive years, of which only
12,000,000 shares may be subject to restricted stock grants. The number of stock
appreciation rights which may be granted to any optionee under this Plan shall
not exceed 50% of the number of shares made subject to an accompanying stock
option.
 
 
2
If any stock option or restricted stock (without benefit of dividends) granted
under this Plan shall terminate or expire for any reason without having been
exercised or vested in full, the shares not acquired under such grant shall
become available again for further grants under this Plan; provided also, that
shares withheld by or tendered to the Company as payment fo exercise price or
other consideration or satisfaction of withholding taxes shall become available
again for further grants to employees who are not executive officers; provided,
however, that the shares which become so available for further grants shall not
include any shares as to which a stock option has been reduced by reason of
receiving payments under accompanying stock appreciation rights. The limitations
set forth above shall be subject to adjustment as provided in Article XII
hereof.

IV.     ADMINISTRATION
1
Except as otherwise specifically provided, the Plan shall be administered by the
Compensation Committee of the Company's Board of Directors. The Compensation
Committee shall be elected pursuant to the Bylaws of the Company, and the
members thereof shall be ineligible for grants while serving on said Committee.
 
 
2
The Compensation Committee is authorized, subject to the provisions of the Plan,
from time to time to establish such rules and regulations as it deems
appropriate for the proper administration of the Plan, and to make such
determinations and take such steps in connection therewith as it deems necessary
or advisable.
 
 
3
The Compensation Committee shall, subject to the provisions of the Plan,
determine the time or times when stock options will be granted, which employees,
if any, shall be granted stock options, the types of stock options to be
granted, whether they shall be granted singly or in combination, when they shall
be exercisable, the number of shares to be covered by each stock option or
options, and the terms and conditions of such stock options; which employees, if
any, shall also be granted accompanying stock appreciation rights, the number of
stock appreciation rights which shall be granted to each of them, and the terms
and conditions of such rights; and the time or times when restricted stock will
be granted, which employees, if any, shall be granted restricted stock, the
number of restricted shares to be granted, the restrictions or conditions on the
right to transfer or dispose of such shares, and the terms and conditions of
such restricted stock, including the number, amount, and timing of vesting
increments.
 
 
4
The decision of the Compensation Committee with respect to any questions arising
as to interpretation of this Plan, including the severability of any and all of
the provisions thereof, shall be final, conclusive and binding.


 
 
5
The Company's Board of Directors may elect a Special Stock Performance Committee
pursuant to the Bylaws of the Company which shall have and may exercise all the
rights, powers and duties of the Compensation Committee specified in this Plan
for purposes of making grants for significant achievements by employees who are
not directors or executive officers of the Company. The Special Stock
Performance Committee may also be authorized by the Compensation Committee to
assume certain administrative responsibilities under this Plan.


--------------------------------------------------------------------------------


V.     ELIGIBILITY FOR GRANTS
1
Grants under this Plan may be made to employees (including those who are
directors or executive officers of the Company) as determined by the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company). In determining those employees to whom grants are to be made, the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company) may take into consideration present and potential contributions to
the Company's success by such employees, and any other factors which the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company) may deem relevant in connection with accomplishing the purposes of
the Plan.
 
 
2
The term "employee” may include an employee of a corporation or other business
entity in which the Company shall directly or indirectly own fifty percent or
more of the outstanding voting stock or other ownership interest, but shall
exclude any director who is not also an officer or a full-time employee of a
plan company. The term "plan company" as used in this Plan shall mean a business
entity whose employees are eligible for grants under this Plan. The term
"grantee" as used in this Plan means an employee to whom a grant has been made
under this Plan or, where appropriate, his or her successor in interest upon
death.

VI.     RECOMMENDATIONS AND GRANTS
1
Recommendations for grants to members of the Board of Directors shall be made by
the Compensation Committee. Recommendations for grants to employees who are not
members of the Board of Directors shall be made to the Compensation Committee by
the Office of the Chief Executive.
 
 
2
Any grant to a director shall be made in the sole discretion of the Board of
Directors, a majority of whose members taking final action on any such grant
shall be ineligible for grants under Article V. Any grant to an employee who is
not a member of the Board of Directors shall be made by the Compensation
Committee which shall take final action on any such grant.
 
 
3
Grants may be made at any time under this Plan and in any of the forms or
combinations thereof provided in Article II hereof. A grantee may receive and
may hold more than one grant under this Plan.
 
 
4
The date on which a grant shall be deemed to have been made under this Plan
shall be the date of the Compensation Committee (or Board of Directors, if the
grantee is a director) authorization of the grant or such later date as may be
determined by the Compensation Committee (or Board of Directors, if the grantee
is a director) at the time the grant is authorized. Each grantee shall be
advised in writing by the Company of a grant and the terms and conditions
thereof, which terms and conditions, as the Compensation Committee from time to
time shall determine, shall not be inconsistent with the provisions of this
Plan.


--------------------------------------------------------------------------------


VII. OPTION PRICE
The price per share of the Company's common stock which may be purchased upon
exercise of a stock option granted under this Plan shall be determined by the
Compensation Committee, but shall in no event be less than the fair market value
of such share on the date the stock option is granted, and in no event less than
the par value thereof. The price so determined also shall be applicable to any
accompanying stock appreciation right. For purposes of this Plan, fair market
value shall be the closing price of the Company's common stock as reported on
the "NYSE-Composite Transactions Tape" on the date of grant of a stock option or
the date of exercise of a stock option or stock appreciation right, or if no
sales of such stock were reported on said Tape on such date, the closing price
of such stock on the next preceding day on which sales were reported on said
Tape. Such price shall be subject to adjustment as provided in Article XII
hereof.
VIII. OPTION TERM
The term of each stock option and each stock appreciation right granted under
this Plan shall be for such period as the Compensation Committee shall
determine, but not for more than ten years from date of grant.


--------------------------------------------------------------------------------




IX.     EXERCISE OF OPTIONS
1
Subject to the provisions of this Plan, each stock option and each stock
appreciation right granted hereunder shall be exercisable on such date or dates
and during such period and for such number of shares or stock appreciation
rights as the Compensation Committee may determine. However, in no event shall a
stock option or stock appreciation right be exercisable prior to six months from
date of grant. The Compensation Committee may fix from time to time a minimum
number of shares which must be purchased at the time a stock option is
exercised.
 
 
2
A grantee electing to exercise a stock option shall at the time of exercise pay
the Company the full purchase price of the shares he or she has elected to
purchase. Payment of the purchase price shall be made in cash, the Company's
common stock (valued at fair market value on the date of exercise), or a
combination thereof, as the Compensation Committee may determine from time to
time. A grantee electing to exercise a stock appreciation right granted under
this Plan shall so notify the Company at the same time he or she elects to
exercise an accompanying stock option. Payment by the Company for such stock
appreciation right may be in cash, common stock (valued at fair market value on
date of exercise), or a combination thereof, as the Compensation Committee may
determine from time to time, but no fractional share of common stock shall be
delivered. With respect to shares of the Company's common stock to be delivered
upon exercise of a stock option or a stock appreciation right, the Compensation
Committee shall periodically determine whether, and to what extent, such stock
shall be in the form of new common stock issued for such purposes, or common
stock acquired by the Company.
 
 
3
Notwithstanding any other provision of this Plan, when the fair market value of
a share of the Company's common stock on the date a grantee elects to exercise a
stock option is less than such amount per share as may be determined by the
Compensation Committee from time to time, the Company may at its election pay
the grantee in cash for each share he or she elected to purchase an amount equal
to the excess of such fair market value over the option price provided for in
the stock option. The Compensation Committee shall periodically determine
whether the Company shall make such cash payment upon exercise of a stock
option. When the Company makes a payment to the grantee under this paragraph 3
of Article IX, it shall not require the grantee to tender the full purchase
price of the shares he or she has elected to purchase, the Company's obligation
to issue or deliver such shares shall be null and void, and the right to
purchase such number of shares subject to option shall be terminated. Such
payment by the Company shall be deemed to be an exercise of a stock option and
the purchase of shares thereunder for purposes of paragraph 3 of Article II and
Article III.



X.     NONTRANSFERABILITY OF GRANTS
During a grantee's lifetime no stock option or stock appreciation right granted
under this Plan shall be transferable, and stock options and stock appreciation
rights may be exercised only by the grantee, except as may otherwise be provided
in rules established by the Compensation Committee to permit transfers or to
authorize a third party to act on behalf of the grantee with respect to any
stock options or stock appreciation rights.


--------------------------------------------------------------------------------




XI. TERMINATION OF EMPLOYMENT
1
The Compensation Committee shall, subject to the provisions of the Plan,
determine the rules relating to rights under stock options, stock appreciation
rights and restricted grants upon a grantee's termination of employment.
 
 
2
A grantee shall forfeit all rights under stock options, stock appreciation
rights and restricted stock grants -

(a)
if the grantee is dismissed or leaves the service of the plan companies for any
reason other than his or her death, or retirement pursuant to the provisions of
the pension or retirement plan or policy of a plan company, or
 
 
(b)
if the grantee retires pursuant to the provisions of the pension or retirement
plan or policy of a plan company, and if thereafter the Compensation Committee,
after a hearing at which the grantee shall be entitled to be present, shall find
that he or she has willfully engaged in any activity which is harmful to the
interest of any of such companies;

 
provided, however, that such stock options, stock appreciation rights and
restricted stock grants may continue in effect to such extent and under such
conditions as the Compensation Committee may determine; and provided, further,
that the Compensation Committee may accelerate or waive any restrictions or
conditions applicable to restricted stock grants, in whole or in part, based on
such factors and criteria as the Compensation Committee may determine.

3
Upon the death of the grantee or his or her retirement pursuant to the
provisions of the pension or retirement plan or policy of a plan company,
whichever shall first occur, the number of shares subject to option and the
number of stock appreciation rights shall be limited to that number of shares
and rights which the grantee could have acquired or exercised under the terms of
his or her grant or grants on the date of such death or retirement, and the
options or rights representing the remainder of the grant or grants shall
terminate.


--------------------------------------------------------------------------------


XII. ADJUSTMENTS
1
In the event of any stock dividend, split-up, reclassification or other
analogous change in capitalization, the Compensation Committee shall make such
adjustments, in the light of the change, as it deems to be equitable, both to
the grantees and to the Company, in -

(a)
the number of shares and prices per share applicable to outstanding stock
options,
 
 
(b)
the number of outstanding stock appreciation rights and their price,
 
 
(c)
the number of shares applicable to outstanding restricted stock grants,
 
 
(d)
the aggregate limitation set forth in Article III with respect to the number of
shares which may be made subject to options and restricted stock grants.

 
Furthermore, in the event of a distribution to common stockholders other than
interim or year-end dividends declared as such by the Board of Directors, the
Compensation Committee shall make such adjustments, in the light of the
distribution, as it deems to be equitable, both to the grantees and to the
Company, in respect of the items described in (a), (b) and (c) above.
 
 
2
Any fractional shares or fractional stock appreciation rights resulting from
adjustments made pursuant to this Article shall be eliminated.



XIII. AMENDMENTS
The Board of Directors reserves the right to modify this Plan from time to time
or to repeal the Plan entirely, or to direct the discontinuance of grants either
temporarily or permanently; provided, however, that no modification of this Plan
shall operate to annul, without the consent of the grantee, a grant already made
hereunder; provided, also, that no modification without approval of the
stockholders shall -
(a)
increase the number of shares which may be made subject to stock options or
restricted stock grants, or the number of stock appreciation rights which may be
granted under this Plan in the aggregate, except by way of adjustments as
provided in Article XII,
 
 
(b)
permit grant of stock options and stock appreciation rights at a price less than
fair market value,
 
 
(c)
extend the maximum term of stock options and stock appreciation rights, or
 
 
(d)
permit a grant under this Plan to a member of the Compensation Committee;

except that the Board of Directors may take any action it deems advisable to
ensure that qualified stock options may be granted under this Plan in accordance
with the provisions of the Internal Revenue Code, as it may be amended.


--------------------------------------------------------------------------------


XIV. MISCELLANEOUS
1
The Compensation Committee may adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of countries other than the United States in which the Company or a plan company
may operate to assure the viability of the benefits of grants made to employees
in such countries and to meet the purposes of the Plan.
 
 
2
Grantees may use shares of the Company's common stock to satisfy withholding
taxes relating to grants under this Plan to the extent provided in terms and
conditions established by the Compensation Committee.



